ACCEPTED
                                                                          14-15-00234-CV
                                                          FOURTEENTH COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                     4/20/2015 1:02:09 PM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK

                  No. 14-15-00234-CV


                                                                4/20/2015
                 In the Court of Appeals
           For the Fourteenth District of Texas
                     Houston, Texas


                  Human Biostar, Inc.,
                                            Appellant
                            vs.

              Celltex Therapeutics Corporation
                                           Appellee


       Appeal from the 434th Judicial District Court of
                Fort Bend County, Texas
          Trial Court Cause No. 12-DCV-202563


APPELLANT HUMAN BIOSTAR, INC.’S FIRST MOTION FOR
  EXTENSION OF TIME TO FILE BRIEF OF APPELLANT


                                  Mr. Bruce C. Tough
                                  State Bar No. 20151500
                                  Tough Law Firm, PLLC
                                  819 Crossbridge Drive
                                  Spring, Texas 77373
                                  btough@toughlawfirm.net
                                  telephone: (281) 681-0808
                                  telecopier: (281) 281-0809
                                  Lead Counsel for Appellant
                                  Human Biostar, Inc.
                            No. 14-15-00234-CV


                          In the Court of Appeals
                    For the Fourteenth District of Texas
                              Houston, Texas


                            Human Biostar, Inc.,
                                                      Appellant
                                     vs.

                        Celltex Therapeutics Corporation
                                                     Appellee


                Appeal from the 434th Judicial District Court of
                         Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-202563


      APPELLANT HUMAN BIOSTAR, INC.’S FIRST MOTION FOR
        EXTENSION OF TIME TO FILE BRIEF OF APPELLANT


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      NOW COMES Appellant, Human Biostar, Inc., to file its first motion for

an extension of time to file their Brief of Appellant pursuant to Rule 10.5 (b)

of the Texas Rules of Appellate Procedure. In support thereof, the Appellant

would respectfully show the Court as follows:

      1.    The Court has noticed the deadline for filing the Brief of the

Appellant on or before May 13, 2015.

                                                                             2
      2.    In accordance with Texas Rules of Appellate Procedure Rule

10.5 (b), Appellant Human Biostar, Inc. requests this first extension of time

of thirty (30) days to file the Brief of Appellant in reliance upon the following

reasonable facts to explain the need for an extension, shown as follows:

      2a.   A motion for reconsideration of the order of the trial court

confirming the arbitration award and to vacate the arbitration award and grant

a new arbitration in the underlying trial matter in Fort Bend County, Texas,

filed by RNL BIO Co. LTD. n/k/a K-Stemcell Co., Ltd., is set for April 27, 2015

and may render moot the necessity for the appeal.

      2b.   Appellant’s counsel also requests this extension out of an

abundance of caution in the event that demands on the time and resources

of Appellant’s counsel become overwhelming.

      2c.   Appellant’s counsel is lead counsel on several trial matters for

which trial court settings are scheduled. Appellant’s counsel is scheduled for

a two-week trial court setting to commence on April 27, 2015 in the 125th

Judicial District Court of Harris County. Appellant’s counsel is scheduled for

two two-week trial court settings scheduled during the two-week trial period

of May 18, 2015 in Harris County, Texas, one in the 80th Judicial District

Court and the other in the 234th Judicial. It is further anticipated that a two-

week trial court setting will be re-set in a matter in the 125th Judicial District

                                                                                3
of Harris County in May or June. One of these trial matters presumably has

been settled;     however, because a settlement agreement has not been

executed and a judgment filed, the possibility of the matter going to trial

remains a possibility. These foregoing matters will require extensive time and

preparation.

        2d.   Appellant’s counsel was retained in this appellate matter shortly

before the March 16, 2015 notice of restricted appeal was filed and has been

in the process of familiarizing himself with the history and issues in this case.

        3.    No previous extensions of time have been sought by Appellant.

        4.    On April 18, 2015, Counsel for Appellee Celltex Therapeutics

Corporation, Grant Cook, emailed our office that his client was opposed to

the motion to extend. Counsel for Appellant also conferred with the counsel

for Appellant RNL BIO Co. LTD. n/k/a K-Stemcell Co., Ltd. who indicated

consent to the motion to extend the time to file the Appellant’s Brief.

        5.    Based on the foregoing, Appellant Human Biostar, Inc. prays that

this Court will grant the extension of time to file the Brief of the Appellant

Human Biostar, Inc. for thirty (30) days from May 13, 2015 until June 12,

2015.




                                                                               4
Respectfully submitted,

TOUGH LAW FIRM, PLLC

   /s/ Bruce C. Tough
Bruce C. Tough
btough@toughlawfirm.net email
State Bar No. 20151500
819 Crossbridge Drive
Spring, Texas 77373
(281) 681-0808 telephone
(281) 681-0809 telecopy
LEAD COUNSEL FOR APPELLANT
HUMAN BIOSTAR, INC.




                                5
                                   Certificate of Service

      I hereby certify that a true and correct copy of the foregoing document
has been forwarded by e-filing and e-service to all lead counsel of record, on
this 20th day of April, 2015, as follows:

Grant Cook
GREENBERG TRAURIG, LLP
1000 Louisiana, Suite 1700
Houston, Texas 77002
PHONE: (713) 374-3500
FAX: (713) 374-3505


RICHARD L. TATE
SARAH VIDA
TATE, MOERER & KING, LLP
206 South Second Street
Richmond, Texas 77469
Phone: (281) 341-0077
Fax: (281) 341-1003

ATTORNEYS FOR PLAINTIFF
CELLTEX THERAPEUTICS CORPORATION

Paula E. Hughes
11815 FM 756
Whitehouse, Texas 75791
Tel. (903) 839-8106
Email: pehughes11@yahoo.com
Attorney for RNL Bio Co Ltd N/K/A/-Stemcell Co. Ltd




                                                        /s/ Bruce C. Tough
                                                      Bruce C. Tough




                                                                             6